ORDER

PER CURIAM.
Lear Corporation appeals the Labor and Industrial Relations Commission’s award granting Diane Hurd a temporary award for medical treatment and an award of temporary total disability benefits.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission’s conclusions are supported by substantial and competent evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).